El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Los apelantes fueron acusados y convictos del delito de tener establecida en Santurce una casa de lenocinio, en vio-lación de las disposiciones del artículo 287 del Código Penal vigente. Sentenciados al pago de una multa de $50 cada uno o en su defecto a la prisión subsidiaria, interpusieron el presente recurso, y para sostenerlo alegan: (a) que la evi-dencia no es suficiente para constituir una infracción al artículo 287 del Código Penal, y (b) que la corte inferior erró al admitir prueba de referencia perjudicial al acusado.
El precepto legal que se alega ha sido infringido, lee así:
“Artículo 287. — Toda persona que estableciere o tuviere estable-cida en Puerto Rico una casa de lenocinio, frecuentada para la pros-titución y lascivia, o que voluntariamente residiere en ella, será reo de misdemeanor.”
Hagamos un resumen de la prueba para que podamos determinar si ella es suficiente para sostener la sentencia recurrida.
*558El detective Alfredo Matos declaró: que en la noche del 29 de septiembre de 1940, él y los detectives Julio González y Angel Medina se personaron en la casa hospedaje de Enrique G-elpí, practicaron allí un registro y encontraron cuatro o cinco parejas de hombres y mujeres, cada pareja en una sola habitación; y los condujeron a todos al cuartel de la policía; que el acusado Gelpí no estaba en la casa en ese momento, pero la acusada Ramona Ortiz alegó que el negocio era de Gelpí y que ella lo representaba, por ser su esposa o querida; que los detectives tuvieron que esperar que los que estaban en las habitaciones se vistieran; que en una casa pequeña en el patio había una pareja en ropas menores, en la cama, acostados; que todo eso ocurrió como a las 9:30 de la noche; que las parejas que allí encontraron no eran marido y mujer; que las referidas parejas dijeron en pre-sencia del acusado que ellos no eran marido y mujer, que llevaban relaciones ocultas y que iban a esa casa a tener un rato de placer; que una llamada Engracia dijo que ella frecuentaba ese sitio para realizar actos carnales; y que la acusada Ramona Ortiz no protestó de tales manifestacio-nes, hechas en su presencia.
Angel Medina, detective, corroboró lo declarado por su compañero Alfredo Matos y añadió: que cuando le pregun-taron a la acusada Ramona Ortiz qué hacía aquella gente que habían encontrado allí, ella les dijo que esa gente paga-ban 50 centavos por adelantado por estar allí un rato teniendo actos carnales; que al día siguiente vió a Gelpí y que éste le dijo que aquella casa era un hospedaje y que él se iba a defender en la corte; que es cierto que la acusada le dijo que el dueño de esa casa era el acusado Gelpí; que ellos habían recibido quejas con respecto a dicha casa y la habían observado; que al sorprender en las habitaciones a las per-sonas en ropas menores, él les preguntó si eran casadas y dijeron que no, que ellos no vivían allí y que sólo venían a dicha casa a tener actos carnales y que la acusada les cobraba *559por adelantado 50 centavos por usar la cama; que todas esas manifestaciones fueron hechas en presencia de la acusada Ramona Ortiz y que ésta no protestó.
Declarada sin lugar la moción para la absolución peren-toria de los acusados, ocupó la silla testifical el acusado G-elpí, y declaró: que vive en el mismo edificio donde tiene estable-cido el negocio por el cual ha sido denunciado; que su negocio es de hotel, en el que cobra $1.25 diarios por casa y comida; que las comidas las proporciona la acusada; que tienen habi-taciones “y cuando llega un matrimonio firma y mandamos el récord al cuartel y le preguntamos si es su esposa y dicen que sí”; que lleva 10 años ahí y nunca ha habido ningún desorden en su casa; que cuando llegaron esas parejas que fueron sorprendidas, él estaba en Mayagüez; que la costum-bre establecida es cogerles el nombre y ellos mismos firman el libro; que él es el dueño de esa casa y la acusada es su representante.
Declaró la acusada Ramona Ortiz, y dijo: que el negocio es de hotel; que cuando llega un matrimonio se le toma el nombre y apellido; que ellos dicen siempre que son casados y toman un cuarto para toda la noche y pagan medio peso y los que se quedan a almorzar al otro día pagan $1.25.
La prueba es a nuestro juicio suficiente para sostener la acusación y la sentencia. Todos los hechos y circunstancias del caso tienden a probar que el llamado hospedaje estable-cido por el acusado Gelpí y administrado por su esposa o concubina Ramona Ortiz- no era otra cosa sino una casa de lenocinio frecuentada para fines de prostitución y lascivia. Véanse: Pueblo v. Zayas, 26 D.P.R. 551, y Pueblo v. Avilés, 30 D.P.R. 841.
Las manifestaciones hechas por las personas que se encontraban en dicha casa, en el momento en que fueron sorprendidas y en presencia de la acusada Ortiz, sin que ésta las negara o impugnara en manera alguna, son admisibles en su contra y no erró la corte inferior al admitirlas. 16 C. J. 631, párr. 1256. Dichas manifestaciones eran también admi-*560sibles contra el acusado Grelpí, como parte del res gestm, especialmente si se tiene en cuenta que dicho acusado admitió expresamente en su declaración que él era el dueño de la ale-gada casa de lenocinio.

La sentencia debe ser confirmada.

El Juez Asociado Sr. Todd, Jr., no intervino.